Mr, Justice O’Neall
delivered the opinion of the court.
The .plaintiff has mistaken his remedy. Neither the defendants nor their fasistor, are indebted to the plaint' ff, by the judgment *293Which this action is brought. The assignor of the testator is the debtor ; and if the defendants be at all responsible, it is for such funds of the insolvent assignor, which were properly applicable to the payment of the plaintiff’s debt, received by their testator, and neither by him or them, so applied. The judgment on which the plaintiff sues, imposes no legal obligation on the defendants ; and it follows that they rightly demurred.
Sargent, in pro. per., for motion.
King, contra.
Filed 14th February, 1837.
The motion to reverse the judgment of the Circuit Court, is dismissed.
JOHN B. O’NEALL.
We concur,
RÍCHARD GANTT.
JOSIAH J. EVANS,
J. S RICHARDSON,
A. P. BUTLER.